Case 7:20-cv-06146-VB Document 16 Filed 12/11/20 Page 1of3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES EDWARD O'KEEFE III; Case No. 7:20-cv-06146-VB

Plaintiff, PLAINTIFF’S RESPONSE TO ORDER
RE: SERVICE OF PROCESS [Doc. 15]
-against-

FEDERAL BUREAU OF
INVESTIGATION; and UNITED
STATES OF AMERICA

 

Defendants.

Plaintiff, by and through his attorney of record, responds to the Court’s
Order of November 30, 2020 (Doc. 15) as follows:

This matter arises out of the Defendants’ improper placement of Plaintiff
on the National Instant Criminal Background Check gun purchase denial list on
the factually wrong and legally improper basis that Plaintiff has been convicted
of a felony when in fact Plaintiff has never been convicted of any such crime.
Since the filing of this lawsuit, Defendants approved Plaintiff's intended
purchase of a single firearm. However, Defendants have not informed Plaintiff
as to whether he remains on the firearm denial list and have not approved any of
Plaintiff's other intended purchase of any firearm, seemingly indicating

Defendants continue to falsely maintain Plaintiff on the denial list. To avoid

CASE NO: 7:20-CV-06146
PLAINTIFF'S RESPONSE TO ORDER RE: SERVICE OF PROCESS [Doc. 15]
1
Case 7:20-cv-06146-VB Document 16 Filed 12/11/20 Page 2 of 3

litigation of a potentially moot issue, Plaintiff submitted a Freedom of
Information Act request to Defendants seeking to know the reason he was placed
on the denial list and whether he remains on the denial list. To date, Defendants
have not provided a substantive response and instead have answered that the
information request was “overly broad” (it was not). On or around September
23, 2020, Plaintiff filed an appeal of the Defendants’ “overly broad” objection,
which such appeal remains pending with the Defendants. As a result of the
pending attempt to determine what, if any, parts of this litigation remain ripe (in
addition to the possibility that the complaint must be amended to include
violations of FOIA), the Defendants have not been served.

Plaintiff is cognizant of and respectful of this Court's time and apologizes
for any inconvenience this has caused the Court. While Plaintiff wishes to
continue to provide Defendants time to respond (especially in light of the
pandemic’s impact on available workforce to respond to such requests), out of an
abundance of caution and respect to this Court, service on the Defendants has
been initiated today.

Plaintiff respectfully requests relief from Rule 4(m)’s time limitation for
service of process through December 18, 2020 (a roughly 45 day extension of

Rule 4(m)‘s time limitation for service of process) to allow the service to be

CASE NO: 7:20-CV-06146
PLAINTIFF’S RESPONSE TO ORDER RE: SERVICE OF PROCESS [Doc. 15]
2
 

Case 7:20-cv-06146-VB Document 16 Filed 12/11/20 Page 3 of 3

completed and proofs of service to be filed and processed.

Respectfully submit

   
   

 

Jered ‘J. Ede, Esq. (Pro Hac Vice)
CA State Bar No. 273440

tate Bar No. 24100267

214 W. Boston Post Road, No. 148
Mamaroneck, NY 10543
jered@jtede.com

(p) 914-758-2938

CASE No: 7:20-CV-06146
PLAINTIFF'S RESPONSE TO ORDER RE: SERVICE OF PROCESS [DOc. 15]
a
